internal_revenue_service number release date index number ------------------------ -------------- ------------------------------------------------------------ ------ ------------------------ ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b02 plr-125655-18 date date legend taxpayer ----------------------------------------------------------------------------------------------------------------------------- ----------- ------------- operating partnership advisor holdco subsidiary a subsidiary b entities date date date firm ------------------------------------------------------------- ------ ------------------------------------ ------- ------------------------------------ -------- -------------------------------------- ------------------------ ------------------------------ ------------------------- ---------------------------------------------------- ---------------------- ------------------ ------------------------ ------------------------------------------------------- plr-125655-18 firm x y z state a state b city province country a country b year year ----------------------------------------- ---------- ------ ----- -------------- -------------- ----------- ----------------------- ------------------- ------------ ------- ------- dear ------------------ this ruling responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to treat subsidiary a and subsidiary b the subsidiaries as taxable reit subsidiaries trss of taxpayer facts taxpayer was formed on date under the laws of state a taxpayer elected to be taxed as a real_estate_investment_trust reit in year and represents that it has operated as such since that date the overall business of taxpayer’s corporate group is the ownership and operation of self-storage facilities in country a and province plr-125655-18 taxpayer owns x percent of operating partnership the remaining y percent is owned by advisor on date holdco was contributed to operating partnership holdco a disregarded_entity owns and operates five self-storage properties in city beneficial_ownership of each of the aforementioned five properties is held by a separate disregarded state b llc that is wholly owned by holdco legal_title to each property is held by a separate country b entity wholly owned by each of the respective disregarded state b llcs three of the properties are held by entities that are treated as disregarded entities for federal_income_tax purposes subsidiaries each hold title to one of the remaining two facilities subsidiaries were incorporated under the laws of province on date and are treated as corporations for federal_income_tax purposes subsidiaries were formed to hold legal_title to and obtain financing pursuant to nominee agreements for the property held by the subsidiary subsidiaries are minimally capitalized and all of the beneficial_interest in each property belongs to a state b llc taxpayer does not have its own internal tax staff as a result taxpayer relies on third party tax advisors for both legal advice and accounting services from a time before date and through the present firm has been engaged to provide legal advice including matters related to reits to taxpayer and its affiliates firm advised taxpayer regarding the contribution of holdco to taxpayer owing to subsidiaries having minimal capitalization and a small role within the organization taxpayer’s tax advisors overlooked the need to file trs elections for subsidiaries further taxpayer was unaware that such elections were necessary in the beginning of year firm taxpayer’s new return preparer was performing year-end reit testing and discovered that no trs elections had been made for the subsidiaries firm contacted firm to discuss the organizational structure to determine if trs elections were necessary after determining that trs elections were necessary firm informed the chief financial officer of taxpayer of the possibility of obtaining relief for the missed trs elections under sec_301_9100-3 taxpayer makes the following additional representations the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer subsidiary a or subsidiary b having a lower tax_liability in the aggregate for all years to which the elections apply than it would have had if the elections had been timely made taking into account the time_value_of_money taxpayer subsidiary a and subsidiary b do not seek to alter return positions for which accuracy-related_penalties have been or could have been imposed under plr-125655-18 sec_6662 of the code at the time they requested relief and the new positions require or permit the regulatory elections for which relief is requested being fully informed of the required regulatory elections and related tax consequences taxpayer subsidiary a and subsidiary b did not choose to not file the elections taxpayer subsidiary a and subsidiary b are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the elections that make the elections advantageous the period of limitations on assessment under sec_6501 has not expired for taxpayer subsidiary a and subsidiary b for the taxable_year in which the elections should have been filed nor for any taxable_year s that would have been affected by the elections had they been timely filed in addition affidavits on behalf of taxpayer subsidiary a and subsidiary b have been provided as required by sec_301_9100-3 and of the procedure and administrative regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in such corporation and the reit and such corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the corporation consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a plr-125655-18 regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section plr-125655-18 conclusion based on the information submitted and the representations made we conclude that taxpayer and subsidiaries have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiaries as trss of taxpayer effective as of date accordingly taxpayer ha sec_90 calendar days from the date of this letter to make the intended elections to treat subsidiaries as trss of taxpayer effective as of date this ruling is limited to the timeliness of filing forms this ruling’s application is limited to the facts representations code sections and regulations cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether taxpayer otherwise qualifies as a reit or whether subsidiaries otherwise qualify as trss under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer and subsidiaries is not lower in the aggregate for all years to which the elections apply than such tax_liability would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of the letter are being sent to your authorized representatives sincerely andrea m hoffenson branch chief branch financial institutions products office of associate chief_counsel
